Citation Nr: 1020892	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-02 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for cancer of the ampulla 
of Vater, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to 
November 1972. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which, inter alia, denied the Veteran's 
claim of entitlement to service connection for cancer of the 
ampulla of Vater. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  In a 
claim for service connection, medical evidence that suggests 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits still triggers the duty to 
assist if it indicates that the Veteran's condition may be 
associated with service. McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement 
that evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of a VA 
examination).

The Veteran essentially contends that his cancer of the 
ampulla of Vater is due to herbicide exposure during service.  
His Form DD 214 shows that he served nearly a year in Vietnam 
during his period of active duty, therefore, he is presumed 
to have been exposed to herbicides.  See 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. 
§ 3.309 (e) (2009).  Cancer of the ampulla of Vater is not 
one of the listed disabilities for which presumptive service 
connection due to herbicide exposure may be established.  See 
38 C.F.R. § 3.309(e); Notice, 72 Fed. Reg. 32395-32407 
(2007).  Notwithstanding these regulations, service 
connection may also be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this 
regard, in his January 2009 VA Form 9, substantive appeal, 
the Veteran stated that his oncologist indicated that his 
cancer was due to his herbicide exposure in Vietnam.  On 
remand, the Veteran should be notified to submit any evidence 
in support of his claim, specifically a letter from his 
oncologist indicating a link between his current cancer and 
service. 

Additionally, the Veteran submitted an internet article which 
noted that pesticides and certain chemicals related to 
gasoline were risk factors for developing pancreatic cancer.  
Although it has been established that the Veteran was exposed 
to herbicides (as opposed to pesticides) during service, the 
Board notes that there is enough evidence in the record to 
trigger an examination to determine the etiology of the 
Veteran's cancer.  See Colantonio v. Shinseki, 2009-7067 
(Fed. Cir. 2010) (noting that medically competent evidence is 
not required in every case to "indicate" that the 
claimant's disability "may be associated" with the 
claimant's service).   Therefore, on remand, the Veteran 
should be provided an examination to determine the etiology 
of his current disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The Veteran should be notified to 
submit all evidence in support of his 
claim, specifically a letter from his 
oncologist.  The RO should assist the 
Veteran in obtaining this evidence to 
the extent possible, and document all 
such efforts in the claims folder.

If the RO is unable to secure this 
evidence, it must notify the Veteran 
and (a) identify the specific records 
it is unable to obtain; (b) briefly 
explain the efforts that it made to 
obtain the evidence; (c) describe any 
further action to be taken with respect 
to the claim; and (d) notify the 
Veteran that he is ultimately 
responsible for providing the evidence.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. 
§ 3.159(e)(1) (2009). 

2.	Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his current cancer of the 
ampulla of Vater.  The claims file, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that current 
cancer of the ampulla of Vater is 
related to service, to include 
herbicide exposure during service.  The 
examiner should address any pertinent 
evidence of record.  

A complete rationale for any opinion 
expressed should be provided in a 
legible report.

3.	Then, readjudicate the Veteran's claim.  
If action remains adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond. 
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



